NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 COREY DELANO BROOKINS, Petitioner.

                         No. 1 CA-CR 20-0400 PRPC
                              FILED 3-18-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-443470-001
                The Honorable Geoffrey H. Fish, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Jeffrey R. Duvendack
Counsel for Respondent

Corey Delano Brookins, Winslow
Petitioner
                            STATE v. BROOKINS
                            Decision of the Court




                       MEMORANDUM DECISION

Presiding Judge D. Steven Williams, Judge Jennifer B. Campbell and Judge
James B. Morse Jr. delivered the following decision.


PER CURIAM:

¶1            Petitioner Corey Delano Brookins seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s
second petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538 ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, the petition for
review, and the response. The petitioner has failed to show an abuse of
discretion. After serving 25 years of his sentence, Brookins will likely be
entitled to parole consideration, see Chaparro v. Shinn, 248 Ariz. 138 (2020),
but any such claim now is premature.

¶4            For the foregoing reasons, this court grants review but denies
relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2